Citation Nr: 1144484	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the disabilities indicated above.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The medical evidence of record reveals current cervical spine and lumbar spine disabilities best described as degenerative disc disease; multiple surgeries have been conducted to treat both disabilities.

2.  The evidence of record reveals that the Veteran served in combat in Vietnam; he was wounded in action and medically retired on permanent disability.

3.  Service records confirm that the Veteran was wounded in action by a rocket propelled grenade blast; he received shrapnel wounds to the left side of his body from his face to his feet.  

4.  The shrapnel and blast wound to the Veteran's face was severe enough that he ultimately lost vision in his left eye; service treatment records do not document specific injury to the Veteran's neck or spine during service.  

5.  The weight of the medical evidence of record links the Veteran's current cervical spine disability to the documented combat injury sustained during active service.

6.  The evidence of record reveals a credible continuity of symptomatology of lumbar spine symptoms dating from service to the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran has current diagnoses of disabilities of the cervical spine and lumbar spine.  Private medical records from Dr. Mackenzie dated in 2007 reveal that the Veteran had complaints of neck and shoulder pain with neurologic symptoms of the upper extremities.  Radiology examinations revealed the presence of degenerative disc disease of the cervical spine at multiple levels.  Ultimately surgical treatment by disc decompression and cervical spine fusion at multiple levels was conducted.  

The medical evidence of record also reveals that the Veteran has a current lumbar spine disability.  The medical history of record indicates that the Veteran has had prior lumbar spine surgery in 1976, 1978, and 1998.  The Veteran reports that the records of those surgical procedures cannot be obtained.  However, the December 2009 VA Compensation and Pension examination report did confirm the presence of a long midline surgical scar at the L4 level of the Veteran's lumbar spine.  Medical records dated in 1972 reveal the presence of low back pain which radiated into the right lower extremity.  X-ray evidence at that time noted disc space narrowing at L5-S1.  Based on the medical evidence of record it is clear that the Veteran has degenerative disc disease of the lumbar spine which is post-surgical in treatment.  

The evidence reflects the presence of a current cervical spine and lumbar spine disabilities as noted above.  The pivotal question is whether these disabilities are related to service. 

The Veteran served in combat in Vietnam.  He was awarded the Combat Infantryman's Badge, the Purple Heart, and a Bronze Star Medal with V device.  Service records reveal that he was wounded in action by a rocket propelled grenade blast.  He received shrapnel wounds to the left side of his body from his face to his feet.  The January 1969 Medical Board report indicated the multiple shrapnel fragment wounds to the: left face; left arm; left shoulder; left foot; and the orbit of the left eye.  He also incurred a perforated left ear drum, and left eye hyphema and total vitreous hemorrhage of the left eye.  Service treatment records do not document specific injury to the Veteran's neck or spine during service.  

The Veteran asserts that when he was wounded in action that the blast also injured his neck and back at that time.  

The Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

The Board accepts as fact that the Veteran did indeed injure his cervical spine and lumbar spine during the combat action in which he was wounded.  This is consistent with the documented circumstances, conditions, and hardships of his combat service in Vietnam.  When one considers that he received multiple shrapnel fragment wounds to his left shoulder, face, and orbit of the left eye, it is highly likely that his neck (cervical spine) would have been injured by the force of receiving these wounds in a grenade blast.  The Veteran also asserts that his low back was injured upon being thrown to the ground from the blast.  There is other lay testimony to support this and the assertion of low back injury is also entirely consistent with the circumstances, conditions, and hardships of his combat service in Vietnam.

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

For service connection to be established there must still be either a continuity of symptomatology or medical evidence that relates a current disability condition to service.  See Savage v. Gober, 10 Vet. App. 488, 495-98   (1997). 

With respect to the Veteran's claim for service connection for a cervical spine disability, there are two medical opinions of record from the Veteran's treating physicians which related his current cervical spine disability to the injury during combat in service.  

In an April 2007 letter Dr. Mackenzie, the Veteran's private spinal surgeon, expressed the opinion that grenade blast during service, "as likely as not resulted in his [the Veteran's] cervical spine problems and have resulted in a condition which is chronic and permanent in nature."  This opinion was an amplification of an earlier opinion from Dr. Mackenzie which was couched in more equivocal terms.  

A May 2009 letter from the Veteran's private neurologist  indicates that the Veteran's "cervical spine disease and consequent pain are as likely as not to have been caused by the injuries he described while in Vietnam."  

In December 2009 a VA Compensation and Pension examination of the Veteran was conducted.  After full examination and review of the record, the examiner's opinion was that it was "it is pure speculation to connect contusion or blast injuries of the neck and lumbar spine to his current condition."  The examiner relied upon the fact that spine injuries were not indicated in the service treatment records and that surgery was not required until seven years after service for the lumbar spine and several decades in the case of the cervical spine.  In June 2010, the examiner issued an additional medical opinion which essentially restated the same.  

The evidence of record shows that the Veteran was wounded in action and sustained shrapnel fragment wounds to the shoulder and face.  He reports being thrown to the ground.  The service treatment records do not indicate injury to the neck at the time.  The medical opinion of the Veteran's two treating physicians is that his current cervical spine disability was incurred as a result of injury during combat service; the opinion of a single VA examiner is that it is not.  The Veteran served in combat and his reports of injuring his neck are credible.  There are two medical opinions of record relating his current cervical spine disability to injury in combat; these opinions are supported by rationale and the nature of the Veteran's combat wounds, and outweigh the evidence against the claim.  Accordingly, service connection for a cervical spine disability is warranted.

With respect to the Veteran's claim for a thoracolumbar spine disability, the evidence appears even stronger.  Again, the Veteran reports he injured his low back in the grenade blast in combat.  The service treatment records do not document any low back complaints.  Medical treatment records dated in 1972, only a few years after service, reveal treatment for complaints of low back pain which radiated into his right lower extremity.  A January 1972 x-ray report reveals narrowing of L5-S1.  Differential diagnosis at the time was acute lumbosacral strain with sciatic compression or herniated intervertebral disc.  

It is uncontested that the Veteran required several surgeries to treat his lumbar degenerative disc disease in 1976, 1978 and 1998.  The Veteran has testified that he did not injure his low back subsequent to service, and that he was employed in banking.  The Veteran reports a continuity of symptomatology of low back pain dating from the combat blast injury in service to the present.  Statements from medically untrained personnel such as the Veteran are competent to report observable symptoms such as low back pain.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Moreover, the Veteran's reports of continuity of symptomatology are supported by the 1972 medical records and the documented medical history of multiple low back surgeries beginning in 1976.  Accordingly, service connection for a thoracolumbar spine disability is warranted.

The Veteran recently submitted medical opinions dated May 2011.  These opinions were rendered by physicians who based their opinions upon a review of the record without examination of the Veteran.  While both of these opinions are positive and support the Veteran's claims for service connection, the evidence of record prior to their submission was sufficient to support his claims.  Accordingly, service connection for a cervical spine disability and a thoracolumbar spine disability is warranted.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a thoracolumbar spine disability is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


